Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 10, 2022

The Court of Appeals hereby passes the following order:

A22D0228. GREGORY N. CRAWFORD v. AUBREY L. SMITH.

      In 2018, the trial court entered a consent judgment of legitimation between
Gregory Crawford and Aubrey Smith, who have one minor child. Crawford later
sought and obtained an ex parte order prohibiting the minor child from having contact
with a friend of Smith’s, and the no-contact provision was upheld in the trial court.
In July 2020, Smith filed a counterclaim seeking relief as to custody and visitation,
and in November 2021, amended her counterclaim seeking an upward modification
of child support. A final hearing was scheduled to occur on December 1 and 2, 2021,
but prior thereto, Crawford requested a jury trial on the child support modification
requested by Smith. On December 21, 2021, the trial court entered its “Order on
Temporary Child Support and Temporary Attorney’s Fees,” in which it increased
Crawford’s child support obligation and ordered him to pay $10,000 in attorney fees
but reserved all other issues concerning custody, visitation, child support, and
additional attorney fees. Crawford has filed a pro se application for discretionary
appeal seeking to challenge the order. We, however, lack jurisdiction.
      “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995). It is clear from the trial
court’s order that the case remains pending below, and no final judgment has been
entered. Therefore, the order that Crawford wishes to appeal is interlocutory in nature.
See Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 588 (1) (408 SE2d 103)
(1991). A party seeking appellate review from an interlocutory order must follow the
interlocutory application procedure set forth in OCGA § 5-6-34 (b), which includes
obtaining a certificate of immediate review from the trial court. See Bailey v. Bailey,
266 Ga. 832, 833 (471 SE2d 213) (1996). OCGA § 5-6-35, which governs the
discretionary appeal procedure, does not excuse a party seeking appellate review of
an interlocutory order from complying with the additional requirements of OCGA §
5-6-34 (b). See Bailey, supra; Scruggs, supra. Crawford’s failure to follow the
interlocutory appeal procedure deprives us of jurisdiction over this application, which
is therefore DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/10/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.